USDC IN/ND case 3:20-cv-00979-RLM-MGG document 8 filed 04/15/21 page 1 of 5


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 PEREZ H. IRVIN,

              Plaintiff,

                     v.                       CAUSE NO. 3:20-CV-979-RLM-MGG

 MAYES and PERRIGEN,

              Defendants.

                               OPINION AND ORDER

      Perez H. Irvin, a prisoner without a lawyer, filed a complaint under 42 U.S.C.

§ 1983 against two correctional officers for failing to protect him from an attack by

other inmates. The court must review the merits of a prisoner complaint and dismiss

it if the action is frivolous or malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief against a defendant who is immune from such

relief. 28 U.S.C. § 1915A. A filing by an unrepresented party “is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

      Mr. Irvin alleges that on July 12, 2020, Officer Perrigen allowed him to leave

his cell during count, even though inmates generally are to remain in their cells until

count ends. Officer Perrigen also let other inmates leave their cells. Mr. Irvin started

taking a shower. While showering, he saw that several offenders were stealing from
USDC IN/ND case 3:20-cv-00979-RLM-MGG document 8 filed 04/15/21 page 2 of 5


his cell. He quickly ended his shower. On his way to stop them, he was attacked. He

was beaten and stabbed in the back.

      Mr. Irvin pressed the intercom button and Officer Perrigen answered. After he

reported that he was assaulted and stabbed, she told him to lock down but otherwise

did nothing. Mr. Irvin pressed the button again, and Officer Mayes responded. Mr.

Irvin stated that he thought the other offenders were going to kill him, he was

bleeding, and he needed medical attention. Officer Mayes told him to go to his cell

and lock down, but other offenders were still in it. Irvin pressed the button again, and

a few minutes later Officer Mayes showed up with a nurse. Mr. Irvin was taken to a

hospital for treatment.

      Mr. Irvin sues Officer Perrigen and Officer Mayes for failure to protect. The

Eighth Amendment imposes a duty on prison officials “to take reasonable measures

to guarantee the safety of inmates” and to “protect prisoners from violence at the

hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 832-833 (1994).

However, “prisons are dangerous places,” as “[i]nmates get there by violent acts, and

many prisoners have a propensity to commit more.” Grieveson v. Anderson, 538 F.3d

763, 777 (7th Cir. 2008). Therefore, a failure-to-protect claim cannot be predicated

“merely on knowledge of general risks of violence in a detention facility.” Brown v.

Budz, 398 F.3d 904, 913 (7th Cir. 2005). Instead, the plaintiff must establish that

“the defendant had actual knowledge of an impending harm easily preventable, so

that a conscious, culpable refusal to prevent the harm can be inferred from the

defendant’s failure to prevent it.” Santiago v. Wells, 599 F.3d 749, 756 (7th Cir. 2010).




                                           2
USDC IN/ND case 3:20-cv-00979-RLM-MGG document 8 filed 04/15/21 page 3 of 5


      Neither defendant had advance notice of the attack. Mr. Irvin suggests that

Officer Perrigen’s failure to follow prison policy by allowing other offenders out of

their cells during count is enough to hold her liable, but failure to follow prison rules

does not independently violate the constitution. See Wozniak v. Adesida, 932 F.3d

1008, 1011 (7th Cir. 2019) (“[A] constitutional suit is not a way to enforce state law

through the back door.”); Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003)

(observing that “42 U.S.C. § 1983 protects plaintiffs from constitutional violations,

not violations of state laws or . . . departmental regulations”). There is nothing in

complaint to indicate either officer had reason to know this attack was likely to

happen.

      Officers can’t just stand by and do nothing once an offender is under an attack.

See Schillinger v. Kiley, 954 F.3d 990, 994-995 (7th Cir. 2020); see also Borello v.

Allison, 446 F.3d 742, 748-49 (7th Cir. 2006) (noting Eighth Amendment violation

can occur where prison official “did not respond to actual violence between inmates”).

Mr. Irvin alleges that Officer Perrigen answered the first call for help and told him

to lock down, but did nothing else. It is possible she started responding behind the

scenes but, giving Mr. Irvin the inferences to which he is entitled at the screening,

Mr. Irvin states a claim upon which relief could be granted against her.

      The complaint doesn’t state a claim against Officer Mayes. The complaint’s

allegations show that Officer Mayes responded to Mr. Irvin’s requests for help and

brought a nurse. A prison official’s response must be reasonable under the

circumstances. See Borello v. Allison, 446 F.3d at 749. It appears that only a few




                                           3
USDC IN/ND case 3:20-cv-00979-RLM-MGG document 8 filed 04/15/21 page 4 of 5


minutes passed before Officer Mayes arrived with medical aid. The complaint doesn’t

plausibly allege that he unreasonably delayed his response.

      For these reasons, the court:

      (1) GRANTS Perez H. Irvin leave to proceed on an Eighth Amendment claim

against Officer Perrigen in her individual capacity for compensatory and punitive

damages for failing to protect him by not responding to his request for help after being

attacked by inmates on July 12, 2020;

      (2) DISMISSES Officer Mayes;

      (3) DISMISSES all other claims;

      (4) DIRECTS the clerk to request a Waiver of Service from (and if necessary

the United States Marshals Service to serve process on) Officer Perrigen at the

Indiana Department of Correction and to send her a copy of this order and the

complaint pursuant to 28 U.S.C. § 1915(d);

      (5) ORDERS the Indiana Department of Correction to provide the United

States Marshals Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of Officer Perrigen, if

she does not waive service and if it has such information; and

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer Perrigen to respond,

as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b),

only to the claims for which the plaintiff has been granted leave to proceed in this

screening order.




                                           4
USDC IN/ND case 3:20-cv-00979-RLM-MGG document 8 filed 04/15/21 page 5 of 5


     SO ORDERED on April 15, 2021

                                         s/ Robert L. Miller, Jr.
                                         JUDGE
                                         UNITED STATES DISTRICT COURT




                                     5
